Citation Nr: 1821435	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-56 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease and lumbar levoscoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to September 2001 and February 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the St. Paul, Minnesota Regional Office (RO).  The case was certified to the Board by the RO in Atlanta, Georgia.


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw the issue of entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease and lumbar levoscoliosis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease and lumbar levoscoliosis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In March 2018 correspondence, the Veteran stated that she wished to withdraw her appeal seeking entitlement to an increased rating for lumbar degenerative disc disease and lumbar levoscoliosis.  Therefore, there remains no allegation of error of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it must be dismissed.

ORDER

The appeal for entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease and lumbar levoscoliosis is dismissed.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


